Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 9, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US Pub. 2019/0061243).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
            Saito et al.  disclose in Figures  a three-dimensional shaping apparatus comprising:
            Regarding claims 1 and 20, a first flow path member (31, 40) including a first resin member (31) made of a resin and a first film member (40) having a film (Figure 1); 
a second flow path member (unmarked second flow path member that is close by a number 50) laminated on the first flow path member (31, 40) and adhered to the first flow path member (31, 40), wherein 
the first resin member (31) includes a first front surface (48) that is a surface facing the second flow path member (unmarked second flow path member that is close by a number 50) and that is provided with a first recessed portion (46), the first film member (40) includes a first surface (47) and a second surface (48) that is opposite from the first surface (47), at least a portion of the first surface (47) is in close contact with a front surface of the first resin member (31) inside the first recessed portion (46), and the second surface of the first film member (40) and the second flow path member (50) define at least a portion of the first flow path in a region overlapping the first recessed portion (46) in a laminating direction of the first flow path member (31, 40) and the second flow path member (unmarked second flow path member that is close by a number 50) (Figure 1).
             Regarding claim 2, wherein at least a portion of the first surface (47) is in close contact with the first front surface of the first resin member (31) (Figure 1).
            Regarding claim 3, wherein the second flow path member (unmarked second flow path member that is close by a number 50) includes a second film member (50) having a film, the second film member (50) includes a third surface (52) facing the first flow path member (31, 40), and the second surface (48) of the first film member (31, 40) and the third surface (52) of the second film member (50) define the first flow path (65a) in the region overlapping the first recessed portion (46) in the laminating direction (Figure 1).
           Regarding claim 4, wherein the second flow path member (unmarked second flow path member that is close by a number 50) includes a second film member (50) having a film, the second film member (50) includes a third surface (52) facing the first flow path member (31, 40), the third surface (52) is adhered to the second surface (48) in a region overlapping the first front surface in the laminating direction, and the second surface (48) of the first film member (40) and the third surface (52) of the second film member (50) define the first flow path (65a) in the region overlapping the first recessed portion (46) in the laminating direction (Figure 1).
            Regarding claim 5, wherein the second flow path member (unmarked second flow path member that is close by a number 50) includes a second resin member (unmarked second resin member that contains a member 72a) made of a resin, the second film member (50) includes a fourth surface that is opposite from the third surface (52), and the second resin member includes a second front surface fixed to at least a portion of the fourth surface (Figure 1).
           Regarding claim 9, wherein the first flow path member (31, 40) is an integrally molded product of the first resin member (31) and the first film member (40) (Figure 1).
          Regarding claim 16, wherein the first flow path member (31, 40) includes a cylindrical first pipe made of any one of a polyethylene terephthalate resin, a polyethylene naphthalate resin, a high-density polyethylene resin, a vinyl chloride resin, and metal, the first flow path member (31, 40) is provided with a first through-hole (56) communicating with the first flow path (65a) and extending along an intersecting direction intersecting a plane perpendicular to the laminating direction, the first pipe is disposed inside the first through-hole (56) , with an outer peripheral surface of the first pipe being in close contact with an inner peripheral surface of the first through-hole (56) , and an inner peripheral surface of the first pipe defines a second flow path (22) communicating with the first flow path (65a) and extending along the intersecting direction (Figure 1, paragraph 0126).
             Regarding claim 18, a nozzle (61) communicating with a flow path (60a) of the flow path structure (30)  and configured to eject a liquid (Figure 1).
             Regarding claim 19, a liquid ejecting apparatus (100a) comprising the flow path structure (30); a nozzle (61) communicating with the first flow path (65a) of the flow path structure (30) and configured to eject a liquid; and a liquid supply portion (20) configured to supply the liquid to the flow path structure (30) (Figure 1).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pub. 2019/0061243).
 
             Regarding claim 10, Saito et al. discloses the claimed invention except for “wherein the film contains at least one of a polyethylene terephthalate resin, a polyethylene naphthalate resin, a high-density polyethylene resin, and a vinyl chloride resin”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use “wherein the film contains at least one of a polyethylene terephthalate resin, a polyethylene naphthalate resin, a high-density polyethylene resin, and a vinyl chloride resin”, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use the film contains at least one of a polyethylene terephthalate resin, a polyethylene naphthalate resin, a high-density polyethylene resin, and a vinyl chloride resin” for the purpose of obtaining by melting of some components contained together with the main material to form paste.       
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,387,314; US Pat. 8,653,410) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a flow path structure that includes a first flow path comprising a second recessed portion facing the first recessed portion is provided on a second front surface, and a front surface of a e second resin member inside the second recessed portion and a fourth surface are separated from each other in the combination as claimed.
 
                   Claim 7 would be allowable if rewritten to include all of the limitations of the base 
claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a flow path structure that includes a first flow path comprising a second recessed portion facing a first recessed portion is provided on a second front surface, and at least a portion of a fourth surface is fixed to a front surface of the second resin member inside the second recessed portion in the combination as claimed.

            Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a flow path structure that includes a first flow path comprising a first flow path communicates with flow paths extending in a direction intersecting an extending direction of the first flow path and the flow paths are provided in the first resin member
 in the combination as claimed.

            Claims 11-14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a flow path structure that includes a first flow path comprising a gas barrier property of the first film member is higher than a gas barrier property of the first resin member in the combination as claimed.

            Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a flow path structure that includes a first flow path comprising a first resin member that is a resin containing a filler in the combination as claimed.

            Claim 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a flow path structure that includes a first flow path comprising  a first flow path member that  includes a cylindrical second pipe made of any one of a polyethylene terephthalate resin, a polyethylene naphthalate resin, a high-density polyethylene resin, a vinyl chloride resin, and metal, the first flow path member is provided with a second through-hole communicating with the first flow path and extending along the intersecting direction, the second pipe is disposed inside the second through-hole such that an outer peripheral surface of the second pipe is in close contact with an inner peripheral surface of the second through-hole, and an inner peripheral surface of the second pipe defines a third flow path communicating with the first flow path and extending along the intersecting direction in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853